       Case 5:19-cv-04286-BLF Document 126 Filed 02/02/21 Page 1 of 2




 1 John T. Jasnoch (Bar. No. 281605)
   SCOTT+SCOTT ATTORNEYS AT LAW LLP
 2 600 W. Broadway, Suite 3300
   San Diego, CA 92101
 3 Telephone: (619) 233-4565
   Facsimile: (619) 233-0508
 4 jjasnoch@scott-scott.com

 5 Attorneys for Plaintiffs

 6 [Additional counsel on signature page.]

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN JOSE DIVISION
11

12                                                      Master Docket No.: 5:19-cv-04286-BLF
       IN RE GOOGLE ASSISTANT
13     PRIVACY LITIGATION
                                                       NOTICE OF WITHDRAWAL OF
14                                                     ATTORNEY STEPHANIE A. HACKETT
       This Document Relates to:
15
       ALL ACTIONS
16

17

18
19

20

21

22

23

24

25

26

27

28

            NOTICE OF WITHDRAWAL OF ATTORNEY STEPHANIE A. HACKETT - CASE NO. 5:19-cv-04286-BLF
       Case 5:19-cv-04286-BLF Document 126 Filed 02/02/21 Page 2 of 2




 1          TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

 2 RECORD:

 3          PLEASE TAKE NOTICE THAT Stephanie A. Hackett is no longer counsel in this matter,

 4 and is hereby withdrawn as counsel for plaintiffs in the above-captioned action.

 5          Scott+Scott Attorneys at Law LLP, through the undersigned counsel of record, continues to

 6 serve as counsel for plaintiffs.

 7 Dated: February 2, 2021                      SCOTT+SCOTT ATTORNEYS AT LAW LLP
 8                                                s/ John T. Jasnoch
                                                John T. Jasnoch (Bar. No. 281605)
 9                                              600 W. Broadway, Suite 3300
                                                San Diego, CA 92101
10                                              Telephone: (619) 233-4565
                                                Facsimile: (619) 233-0508
11                                              jjasnoch@scott-scott.com

12                                              Joseph P. Guglielmo (pro hac vice)
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
13                                              The Helmsley Building
                                                230 Park Avenue, 17th Floor
14                                              New York, NY 10169-1820
                                                Telephone: (212) 223-6444
15                                              Facsimile: (212) 223-6334
                                                jguglielmo@scott-scott.com
16
                                                Erin Green Comite (pro hac vice)
17                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                156 South Main Street
18                                              P.O. Box 192
                                                Colchester, CT 06415
19                                              Telephone: (860) 537-5537
                                                Facsimile: (860) 537-4432
20                                              ecomite@scott-scott.com

21                                              Attorneys for Plaintiffs

22

23

24

25

26

27

28

                                                     1
            NOTICE OF WITHDRAWAL OF ATTORNEY STEPHANIE A. HACKETT - CASE NO. 5:19-cv-04286-BLF
